Affirmed and
Memorandum Opinion filed August 12, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00668-CR
____________
 
DONALD RAY CRAVIN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
 

On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 711920
 
 
 

MEMORANDUM
OPINION
            Appellant was convicted of aggravated sexual assault.  On July
24, 2009, the State filed a motion requesting the court to deny DNA testing. 
Prior to that date, appellant filed a motion for DNA testing that does not
appear in our record.  The trial court granted the State’s motion and denied
DNA testing.  Appellant filed a notice of appeal.
            Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit.  The brief meets
the requirement of Anders v. California, 386 U.S. 738 (1967), presenting
a professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
            A copy of counsel’s brief was delivered to appellant. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  At appellant’s request, the record was provided to him.  On April
21, 2010, appellant filed a pro se response to counsel’s brief.
            We have carefully reviewed the record, counsel’s brief, and
appellant’s response, and agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible error in the record.  A discussion of
the brief would add nothing to the jurisprudence of the state.  We are not to
address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.  See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).  
            Accordingly, the judgment of the trial court is affirmed.
 
                                                                        PER
CURIAM
 
 
Panel consists of Justices
Anderson, Frost, and Seymore.
Do Not Publish — Tex. R. App. P. 47.2(b).